Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on 23 September 2020 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2020.
This application is in condition for allowance except for the presence of claims 11-18 directed to an invention non-elected without traverse.  Accordingly, claims 11-18 have been cancelled.

Information Disclosure Statement
The information disclosure statement filed 6 March 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two of the U.S. Patents listed have numbers that do not belong to issued patents, the non-patent literature does not have a publication date.  It has been placed in the application file, but the information referred to regarding these entries has not been considered as to the merits.  

Allowable Subject Matter
Claims 1-10 are allowed.   Claim 1 is the independent claim.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is U.S. Patent 4,449,867 to Dergo, which discloses an apparatus comprising: a plate 12 with a top side and a bottom side; an extended channel 22 in the plate that extends through the plate from the top side to the bottom side and is substantially the length of the plate; and a carriage 76 comprised of a carriage flange 70 and a carriage nut 74; wherein the carriage flange has a bottom base and a threaded portion (not labeled, see figure 7) extending from the bottom base; the carriage flange has a hollow portion 68 that extends through the center of both the bottom base and the threaded portion and that forms an inside and an outside region of the threaded portion; the threaded portion is threaded on the outside region of the threaded portion; the carriage nut has an interior threaded nut portion, wherein the interior threaded nut portion is configured to thread onto the outside region of the threaded portion; and the carriage is configured to fit inside the channel; and an alignment piece 34, said alignment piece being configured to thread into the inside threaded region of the threaded portion of a drill guide block 30.

Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Dergo, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        22 February 2021